                 Case 2:20-cv-00230-JCC Document 27 Filed 08/18/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    OLD REPUBLIC INSURANCE COMPANY,                       CASE NO. C20-0230-JCC
10                            Plaintiff,                    MINUTE ORDER
11               v.

12    WASHINGTON EQUIPMENT
      MANUFACTURING COMPANY, INC.,
13
                              Defendant.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18          This matter comes before the Court on Defendant’s motion to stay as to Plaintiff’s duty to

19   defend (Dkt. No. 20). Having thoroughly considered the parties’ briefing and the relevant record,

20   the Court hereby GRANTS the motion and STAYS this case pending the resolution of the

21   underlying state court litigation between MTorres and Defendant. The parties are ORDERED to

22   file a joint status report apprising the Court of the need to continue the stay no later than seven

23   days from the date the underlying litigation concludes.

24          //

25          //

26          //


     MINUTE ORDER
     C20-0230-JCC
     PAGE - 1
            Case 2:20-cv-00230-JCC Document 27 Filed 08/18/20 Page 2 of 2




 1        DATED this 18th day of August 2020.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0230-JCC
     PAGE - 2
